[Cite as Huff v. Ohio State Racing Comm., 2016-Ohio-8336.]

                             IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

J. Frederick Huff, Jr.,                            :

                Appellant-Appellant,               :               No. 15AP-586
                                                               (C.P.C. No. 15CV-1225)
v.                                                 :
                                                             (REGULAR CALENDAR)
Ohio State Racing Commission,                      :

                Appellee-Appellee.                 :




                                        D E C I S I O N

                                  Rendered on December 22, 2016


                On brief: Graff & McGovern, LPA, and John A. Izzo, for
                appellant. Argued: John A. Izzo.

                On brief: Michael DeWine, Attorney General, and Paul
                Kulwinski, for appellee. Argued: Paul Kulwinski.

                  APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} Appellant, J. Frederick Huff, Jr., appeals from a judgment of the Franklin
County Court of Common Pleas, in which the court granted summary judgment to
appellee, the Ohio State Racing Commission ("commission"). For the following reasons,
we affirm in part and reverse in part.
        {¶ 2} Appellant is a licensed racehorse owner, driver, and trainer. On July 18,
2014, a racehorse, Bell Flower, finished first in the first race held at Scioto Downs in
Columbus, Ohio. The purse for the race was $40,000, with $20,000 going to the winner
of the race. Appellant was the trainer and part owner of Bell Flower, and appellant's wife,
Barbara Huff ("Barbara"), was Bell Flower's groom for the race.
        {¶ 3} After the race, appellant and Barbara took Bell Flower to the test barn for
required post-race testing. Appellant helped Barbara remove the harness and bathe Bell
No. 15AP-586                                                                                          2

Flower and then left the test barn after approximately 10 to 20 minutes. The state
veterinarian at Scioto Downs, Dr. Jennifer McQuinn, then drew Bell Flower's blood. Dr.
McQuinn testified that she told Barbara the next blood draw would be at 8:10 p.m. (Tr. at
39.) Barbara testified that, while they were in the stall, Dr. McQuinn told her, "you're here
an hour-and-a-half" and Barbara asked Renee Moss ("Moss"), the veterinarian assistant
and urine catcher, whether Dr. McQuinn meant an hour and one-half total or an hour and
one-half if Bell Flower does not urinate within that time. Barbara testified Moss replied,
"as soon as we get the urine, you're good." (Tr. at 225.) Barbara then went to Dr.
McQuinn's office and watched Dr. McQuinn seal Bell Flower's blood sample and then
Barbara signed her name indicating that she had done so.
       {¶ 4} Barbara waited in Bell Flower's stall until Bell Flower urinated and Moss
had collected the urine specimen. Barbara then went to Dr. McQuinn's office, watched,
and signed for the sealing of the urine sample. After sealing the urine, Moss testified she
told Barbara "You're good to go until 8:10" and Dr. McQuinn repeated, "[y]our last blood
draw is at 8:10." (Tr. at 96.) Barbara testified only she and Moss were in Dr. McQuinn's
office to seal the urine sample and Barbara asked Moss if she was "good to go" and Moss
replied, "yes." (Tr. at 228.) Barbara then left the test barn with Bell Flower.
       {¶ 5} On July 31, 2014, the judges at Scioto Downs issued a ruling finding that
appellant failed to have Bell Flower's total carbon dioxide ("TCO2")1 tested 90 minutes
after the conclusion of the race, in violation of the racing rules. The judges disqualified
Bell Flower, placed her last in the race and ordered appellant to forfeit and return the
purse. Appellant appealed to the commission.
       {¶ 6} On October 20, 2014, a commission's hearing examiner held a hearing. On
December 11, 2014, the hearing examiner issued a report and recommendation, finding
that appellant had violated Ohio Adm.Code rules 3769-18-01, 3769-18-02, 3769-18-03,
and R.C. 3769.091. The hearing examiner recommended disqualifying Bell Flower from
her finishing place, and ordering appellant to return the purse money. Appellant filed
objections.



1 Carbon dioxide and bicarbonate are naturally occurring substances in horses. However, a mixture of

sodium bicarbonate and other substances can be given to a horse to enhance its performance and result in
increased levels of TCO2. DelBianco v. Ohio State Racing Comm., 10th Dist. No. 01AP-395 (Oct. 16, 2001).
No. 15AP-586                                                                          3

       {¶ 7} At their January 21, 2015 meeting, the commission voted to deny appellant's
appeal and approved the purse money forfeiture. Appellant requested a stenographic
record of the proceedings, but the commission denied the request. On January 26, 2015,
the commission issued an order adopting the hearing examiner's report and
recommendation and directing that the purse won by Bell Flower be redistributed to
others in the race. Appellant appealed the commission's order to the Franklin County
Court of Common Pleas. On May 27, 2015, the common pleas court issued a judgment
affirming the commission's order. Appellant appeals the judgment of the common pleas
court, asserting the following assignments of error:
              [I.] The lower court abused its discretion when it denied Mr.
              Huff's motion for a finding in his favor when the commission
              failed to file a complete record of the proceedings.

              [II.] The lower court abused its discretion when it determined
              the commission order was in accordance with law and that the
              commission did not enforce an unpromulgated rule.

              [III.] The lower court abused its discretion when it
              determined the commission order was based on reliable,
              probative, and substantial evidence despite the hearing
              examiner's multiple inaccurate statements in his report to Mr.
              Huff's detriment.

              [IV.] The lower court abused its discretion when it determined
              Mr. Huff's due process rights were not violated.

              [V.] The lower court abused its discretion when it determined
              the commission order was in accordance with law finding Mr.
              Huff was in violation of rules 3769-18-01, 3769-18-02, and
              3769-18-03.

              [VI.] The lower court abused its discretion when it determined
              the commission order was in accordance with law despite the
              commission not considering the objections.

              [VII.] The lower court abused its discretion when it
              determined the commission order was based upon reliable,
              probate, and substantial evidence despite the hearing
              examiner incorrectly determining the veterinarian's and vet
              assistant's testimonies were the most persuasive.
No. 15AP-586                                                                               4

              [VIII.] The lower court abused its discretion when it
              determined the commission order was based upon reliable,
              probative, and substantial evidence and was otherwise in
              accordance with law despite the hearing examiner keeping
              vital information from the commission by failing to recount
              witness testimony that did not support the hearing examiner's
              theory of the case.

       {¶ 8} At the outset, we note the applicable standards of review for both the
common pleas court and an appellate court in considering an administrative appeal under
R.C. 119.12. In an administrative appeal, pursuant to R.C. 119.12, a common pleas court
must consider the entire record to determine whether reliable, probative, and substantial
evidence supports the agency's order and whether the order is in accordance with law.
Univ. of Cincinnati v. Conrad, 63 Ohio St. 2d 108, 110 (1980). The common pleas court's
"review of the administrative record is neither a trial de novo nor an appeal on questions
of law only, but a hybrid review in which the court 'must appraise all the evidence as to the
credibility of the witnesses, the probative character of the evidence, and the weight
thereof.' " Lies v. Veterinary Med. Bd., 2 Ohio App. 3d 204, 207 (1st Dist.1981), quoting
Andrews v. Bd. of Liquor Control, 164 Ohio St. 275, 280 (1955). The common pleas court
"must give due deference to the administrative resolution of evidentiary conflicts," but
"the findings of the agency are by no means conclusive." Conrad at 111.
       {¶ 9} The Supreme Court of Ohio has defined reliable, probative, and substantial
evidence as follows:
              (1) "Reliable" evidence is dependable; that is, it can be
              confidently trusted. In order to be reliable, there must be a
              reasonable probability that the evidence is true.
              (2) "Probative" evidence is evidence that tends to prove the
              issue in question; it must be relevant in determining the issue.
              (3) "Substantial" evidence is evidence with some weight; it
              must have importance and value.

Our Place, Inc. v. Ohio Liquor Control Comm., 63 Ohio St. 3d 570, 571 (1992).

       {¶ 10} On questions of law, the common pleas court conducts a de novo review,
exercising its independent judgment whether the administrative order is "in accordance
with law." Ohio Historical Soc. v. State Emp. Relations Bd., 66 Ohio St. 3d 466, 471
(1993).
No. 15AP-586                                                                            5

       {¶ 11} An appellate court's review of an administrative decision is more limited in
that the appellate court is to determine only whether the common pleas court abused its
discretion. Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993). The term "abuse
of discretion" connotes more than an error of law or judgment; it implies that the court's
attitude is unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio
St.3d 217, 219 (1983). However, on review of purely legal questions, an appellate court
conducts a de novo review. Big Bob's, Inc. v. Ohio Liquor Control Comm., 151 Ohio
App.3d 498, 2003-Ohio-418, ¶ 15 (10th Dist.).
       {¶ 12} Appellant argues in his first assignment of error that the common pleas
court abused its discretion when it denied his motion for a finding in his favor when the
commission failed to file a complete record of the proceedings. Appellant filed a motion
seeking a judgment in his favor arguing that the commission intentionally failed to file a
timely record of the proceedings in the administrative case.
       {¶ 13} Appellant argued in his motion that the commission failed to file a complete
record because the record did not contain a stenographic recording or transcript of the
January 21, 2015 meeting where the commission adopted the hearing examiner's
recommendations.
       {¶ 14} R.C. 119.12(I) provides, as follows:
              Within thirty days after receipt of a notice of appeal from an
              order in any case in which a hearing is required by sections
              119.01 to 119.13 of the Revised Code, the agency shall prepare
              and certify to the court a complete record of the proceedings
              in the case. Failure of the agency to comply within the time
              allowed, upon motion, shall cause the court to enter a finding
              in favor of the party adversely affected.

       {¶ 15} This provision in R.C. 119.12 is mandatory. Checker Realty Co. v. Ohio Real
Estate Comm., 41 Ohio App. 2d 37, 39 (10th Dist.1974).
       {¶ 16} The court in Checker, defined a "complete record of proceedings" as "[a]
'precise history' of the administrative proceedings from their commencement to their
termination." Id. at 42. A complete record of the proceedings includes more than a
transcript of the testimony offered and the evidence submitted at the hearing. Id. at 41.
The court determined that the record must contain "that which commenced the case,"
(whether a verified complaint or a motion), the required notice under R.C. 119.07, any
No. 15AP-586                                                                              6

orders issued, the agency's order, and proof of proper service. Id. at 42-43. Further, other
courts have included in the definition of "complete record" the minutes of the board
meeting approving the order and a transcript of the R.C. 119.12 hearing. Bergdahl v.
State Bd. of Psychology, 70 Ohio App. 3d 488, 491 (4th Dist.1990); Stephan v. State
Veterinary Med. Bd., 113 Ohio App. 538 (1st Dist.1960).
       {¶ 17} Appellant argues that R.C. 119.09 required the commission to obtain a
stenographic record of the commission meeting adopting the hearing examiner's
recommendation. R.C. 119.09 provides that at an R.C. 119.01 to 119.13 hearing, the
agency shall provide a stenographic record of the testimony and other evidence at its
expense ("At any adjudication hearing required by sections 119.01 to 119.13 of the Revised
Code, the record of which may be the basis of an appeal to court, a stenographic record of
the testimony and other evidence submitted shall be taken at the expense of the agency.").
However, the statute does not require a transcript of meetings where deliberations occur.
Tresville v. Bd. of Registration for Professional Engineers & Surveyors, 8th Dist. No.
37781 (Jan. 11, 1979). In Tresville, the court found that R.C. 119.12 requires a complete
record of the proceedings, which includes a transcript of the hearing, but does not require
a transcript of meetings where deliberations occur. In Beach v. Ohio Bd. of Nursing, 10th
Dist. No. 10AP-940, 2011-Ohio-3451, ¶ 23, this court found that the failure by the Board
of Nursing to transcribe the deliberations at the meeting did not require a judgment in the
appellant's favor. Thus, here, the commission did not fail to file a complete record of the
proceedings and the common pleas court properly denied appellant's motion for
judgment. Appellant's first assignment of error is overruled.
       {¶ 18} In his second assignment of error, appellant argues that the common pleas
court abused its discretion when it determined the commission's order was in accordance
with law and that the commission did not enforce an unpromulgated rule.
       {¶ 19} Prior to January 1, 2014, blood draws for TCO2 testing were performed pre-
race. (Tr. at 126-27.) However, on December 6, 2013, William Crawford ("Crawford"),
Executive Director of the commission, wrote exhibit J, addressed to horsemen, the Ohio
Horsemen's Benevolent and Protective Association ("OHBPA") and the Ohio Harness
Horsemen Association ("OHHA"), Standardbred Judges, Thoroughbred Stewards,
Racetrack General Managers, and state Veterinarians. Exhibit J changed the standard
No. 15AP-586                                                                                7

operating procedures for TCO2 testing by requiring the blood sample to be taken post-
race. The winning horse and a "horse that has a special by the judges or stewards" were
now required to remain in the testing barn for one and one-half hours after the race, along
with a representative. Only the state veterinarian will release horses after the specified
time.
        {¶ 20} Crawford testified that he distributed exhibit J by mail and e-mail. It was
posted on the commission's website, the OHHA's website, and the veterinarians were
instructed to post it in the test barns. (Tr. at 177.) Dr. McQuinn testified that she posted a
copy of exhibit J on her office door in the test barn and two dry erase boards were in the
test barn listing the blood draw times for each horse. Moss confirmed this. Dr. McQuinn
also testified that TCO2 requires a second blood draw because the testing procedure is
different from the other samples. Barbara testified she did not see any notice regarding
exhibit J inside the barn that evening, but she also testified she was focused on Bell
Flower and "barely even take[s] [her] eyes off the horse." (Tr. at 226-27.)
        {¶ 21} Appellant contends that this change in standard operating procedure for
TCO2 testing constituted an unpromulgated rule and the commission could not enforce it
against him. The commission contends that the change constituted a guideline, not a rule.
The parties stipulated that exhibit J was not promulgated through R.C. Chapter 119 rule
procedures.
        {¶ 22} R.C. Chapter 3769 provides the enabling legislation for horseracing. R.C.
3769.02 establishes the commission, while R.C. 3769.03 empowers the commission to
"prescribe the rules and conditions under which horse racing may be conducted." "Horse
racing and legalized wagering thereon, are subjects with respect to which police
regulations for the protection of the public safety, morals, and general welfare, are not
only proper but are an absolute necessity." Standard "Tote" Inc. v. Ohio State Racing
Comm., 68 Ohio Law. Abs. 19, 25 (1954). The very nature of horse racing itself presents
numerous opportunities for abuse, thus, specific and strict rules are necessary in order to
preserve the integrity of the sport. Haehn v. Ohio State Racing Comm., 83 Ohio App. 3d
208, 213 (10th Dist.1992).
        {¶ 23} The legislature has defined "rule," but not "guideline."       R.C. 119.01(C)
defines a rule as "any rule, regulation, or standard having a general and uniform
No. 15AP-586                                                                              8

operation, adopted, promulgated, and enforced by any agency under the authority of the
laws governing such agency. Rule does not include any internal management rule of an
agency unless the internal management rule affects private rights."
       {¶ 24} R.C. 119.03 provides certain procedures that an agency must comply with in
order to adopt rules. R.C. 119.02 provides that the failure of any agency to comply with
the proper procedures shall invalidate any rule adopted by the agency. " ' "It is the effect
of the [document], not how the [agency] chooses to characterize it," ' that determines
whether a document issued from an agency constitutes a rule." Ohio Podiatric Med. Assn.
v. Taylor, 10th Dist. No. 11AP-916, 2012-Ohio-2732, ¶ 35, quoting State ex rel. Saunders
v. Indus. Comm., 101 Ohio St. 3d 125, 2004-Ohio-339, ¶ 26, quoting Ohio Nurses Assn.,
Inc. v. Ohio State Bd. of Nursing Edn. & Nurse Registration, 44 Ohio St. 3d 73, 76 (1989).
"The pivotal issue in determining the effect of a document is whether it enlarges the scope
of the rule or statute from which it derives rather than simply interprets it." Id., quoting
Saunders at ¶ 27, citing Ohio Nurses; Opus Iii-Vii Corp. v. Ohio State Bd. of Pharmacy,
109 Ohio App. 3d 102, 112 (10th Dist.1996). " 'If the former, it must be promulgated
pursuant to R.C. Chapter 119. If the latter, it is exempt from those requirements.' "
Taylor at ¶ 35, quoting Saunders at ¶ 27.
       {¶ 25} In this case, exhibit J does not enlarge the scope of the rules but, rather,
interprets the rules that already existed. Ohio Adm.Code 3769-18-01(B)(4)(d) and 3769-
18-01(B)(19)(a) provide that TCO2 is a substance that must be tested by the commission.
Ohio Adm.Code 3769-18-01(B)(14) requires the winning horse to report to the state
testing barn. Ohio Adm.Code 3769-18-03(A) requires a representative to remain with the
horse when the samples are taken. Ohio Adm.Code 3769-18-02(A) provides that "horses
shall remain in the state testing barn area until required specimens have been obtained by
the veterinarian and until he shall have released said horses." It is undisputed that
appellant did not present Bell Flower for full and complete post-race testing procedures.
Further, the state veterinarian, Dr. McQuinn, testified she did not release Bell Flower
before Barbara removed Bell Flower from the state testing barn.
       {¶ 26} In Thomas v. Ohio State Racing Comm., 10th Dist. No. 08AP-459, 2008-
Ohio-6965 ("Thomas I"), this court affirmed the common pleas court after it affirmed an
order of the commission finding Terry Thomas in violation of the commission's horse
No. 15AP-586                                                                                               9

racing rules after his horse tested for a level of TCO2 in excess of the threshold amount.
Thomas was the trainer of the horse and, therefore, the absolute insurer of the condition
of the horse under Ohio Adm.Code 3769-18-02.2
        {¶ 27} In Thomas I and Thomas v. Ohio State Racing Comm., 10th Dist. No.
08AP-804, 2009-Ohio-1559 ("Thomas II"), Thomas argued that within months of the
alleged violation, the commission modified its method of testing from post-race testing to
pre-race testing. This court found no equal protection violation because Thomas was
treated the same as similarly situated trainers and there was no evidence of intentional or
purposeful discrimination.
        {¶ 28} Thomas also argued in Thomas II that the commission exceeded its rule-
making authority by establishing a TCO2 level above 37 millimoles per liter as a foreign
substance. This court overruled that argument finding that Ohio Adm.Code 3769-18-
01(A)(2) provides the authority for the commission to establish methods and detection
levels for prohibited substances.
        {¶ 29} Prior to the Ohio Administrative Code specifying that TCO2 levels above 37
millimoles per liter constituted a foreign substance, this court determined the commission
must establish by rule a standard regarding prohibited TCO2 concentrations. DelBianco.
As recognized in DelBianco v. Ohio State Racing Comm., 10th Dist. No. 01AP-395
(Oct. 16, 2001), in July 1999, subsequent to the alleged violation in DelBianco, the
administrative code did not provide a standard for TCO2 levels as a foreign substance.
However, the administrative code provides that the commission could establish methods
and detection levels for prohibited foreign substances. Currently, Ohio Adm.Code 3769-
18-01(A)(2) permits the commission to establish a system of classification, as follows:
                The commission may, by order, establish a system of
                classification of prohibited foreign substances, to include
                methods of detection and/or regulatory thresholds thereof
                * * *.

(Emphasis added.)




2Ohio Adm.Code 3769-18-02, or the absolute insurer rule is constitutional. This rule imposes liability,
without fault, on a trainer of record for the condition of the horse. Sahely v. Ohio State Racing Comm., 10th
Dist. No. 92AP-1430 (Apr. 6, 1993), citing O'Daniel v. Ohio State Racing Comm., 37 Ohio St. 2d 87 (1974).
No. 15AP-586                                                                            10

       {¶ 30} Here, the commission requires horses to report to the state testing barn and
be tested for foreign substances. The commission established that TCO2 levels above 37
millimoles constitutes a foreign substance. The commission has used standard operating
procedures of both pre-race and post-race testing. These are methods enforcing the rules
that already exist. Prior to late 2006, the testing occurred post-race. In late 2006, the
commission commenced pre-race testing for TCO2.           Thomas I at ¶ 26.      Beginning
January 1, 2014, testing for TCO2 was once again performed post-race. (Tr. at 126-27.)
In Thomas I and II, Thomas argued an equal protection violation occurred because within
months of the violation, the commission modified its method of testing from post-race to
pre-race testing. This court found no equal protection violation because Thomas was
treated the same as similarly situated trainers and there was no evidence of intentional or
purposeful discrimination.
       {¶ 31} We find the common pleas court did not err when it determined the
commission's order was in accordance with law and that the commission did not enforce a
rule that had not been properly promulgated. Appellant's second assignment of error is
overruled.
       {¶ 32} Appellant argues in his third assignment of error that the common pleas
court abused its discretion when it determined the commission's order was based on
reliable, probative, and substantial evidence despite the hearing examiner's multiple
inaccurate statements in his report. Appellant contends that the hearing examiner's
report contains 20 inaccuracies that prejudiced appellant and that the report cannot be
reliable with such a large number of inaccuracies.
       {¶ 33} The inaccuracies from the hearing examiner's report that appellant
contends render the report unreliable, are as follows:
              1. The hearing examiner is incorrect that Mr. Huff is a licensed
              "trotter owner/driver/trainer." See Report at 1. No limitation
              was discussed at the hearing, nor is indicated on his
              application. See Exhibit E.

              2. The Scioto Downs Ohio Sires Stakes for 2 year old fillies did
              not take place in Grove City, Ohio, as indicated by the hearing
              examiner. See Report at 1. Exhibit G, which the hearing
              officer cites as his authority for this statement, makes no
              mention of Grove City. Scioto Downs is in Columbus, Ohio.
No. 15AP-586                                                                   11

           3. The hearing examiner is incorrect Exhibit I indicates what
           the judges found. See Report at 1. The parties stipulated as to
           what the judges' ruling covered and what must be proved at
           the de novo hearing. Tr. at 13-14.

           4. The hearing examiner is incorrect that the judges' ruling
           held that Mr. Huff's horse failed to submit for proper post-
           race testing, as required by the OSRC rules. See Report at 1.
           In fact, the judges found Mr. Huff did not comply with the
           Commission's post-race testing procedures. Tr. at 13-14.
           There is a big difference between a rules violation and a policy
           violation.

           5. The hearing examiner is incorrect that Barbara Roth [sic]
           testified at the hearing. See Report at 2 and 3. Ms. Roth did
           not testify. See Tr. at 3. The hearing examiner created
           testimony for Ms. Roth. Report at 3. This is more than a
           mere "scrivener's error." This is the hearing examiner's
           inability to write a fair and reliable report.

           6. The hearing examiner is incorrect that Dr. McQuinn sent an
           investigator to check for the horse to determine its
           whereabouts. See Report at 4. In fact, she called Randy Lane,
           whose title she doesn't know. Tr. at 137. She does not know
           what Mr. Lane did after she called him. Id. The Report is
           unreliable.

           7. The hearing examiner is incorrect that Ms. Moss is a former
           vet assistant, or a technician. See Report at 4. Ms. Moss
           stated she is unemployed but worked as a veterinary assistant
           at Scioto Downs. Tr. at 67-68.

           8. The hearing examiner created testimony from Ms. Moss,
           stating she uses a reflective stick for urine measurement. See
           Report at 5. In fact, Ms. Moss makes no mention of a
           reflective stick, but only of a stick that she put the collection
           cup in. Tr. at 71. This is yet another example of the unreliable
           information contained in the Report.

           9. The hearing examiner created testimony when he stated
           that Ms. Moss called upon Randy Lane. See Report at 5. Ms.
           Moss never mentioned in her testimony that she contacted
           Mr. Lane. She stated only that she told Dr. McQuinn that
           BELL FLOWER was no longer in the testbarn. Tr. at 111.
No. 15AP-586                                                                    12

           10. The hearing examiner is wrong that Crawford was called
           out of order. See Report at 6. Crawford was called by Mr.
           Huff and not out of order.

           11. The hearing examiner incorrectly stated Crawford sent
           Exhibit J by regular mail and e-mail to affected parties
           described. Id. In fact, Crawford stated he did not send
           Exhibit J to the horsemen by regular mail or e-mail. Tr. at
           176. This is important because the hearing examiner left the
           impression that Crawford notified all affected parties of the
           significant change in the testing procedure, and he did not.
           This prejudiced Mr. Huff before the Commission.

           12. The hearing officer is incorrect that Crawford said a groom
           is given the opportunity to request a split for TCO2 testing.
           See Report at 6. In fact, Crawford specifically stated that the
           Commission does not authorize splits for TCO2 testing. Tr. at
           179. The hearing examiner was not listening to the testimony
           being presented.

           13. Crawford never described Exhibit J as an "Executive
           Order." See Report at 6. Crawford only referred to it as a
           directive. The hearing examiner changed the descriptive term
           of the exhibit to the detriment of Mr. Huff. The Report is
           unreliable.

           14. The state did not rest after Crawford's testimony. See
           Report at 7. In fact, it rested after the testimony of Dr.
           McQuinn and Ms. Moss. Tr. at 117. The hearing examiner
           paid no attention to what occurred at the hearing.

           15. Mr. Fairchild does not have "some difficult[y] hearing."
           See Report at 7. In fact, the uncontroverted testimony was
           that he had no hearing problems and his doctors said his
           hearing was fine. Tr. at 211-212. The unreliable statement
           from the hearing examiner makes it easier to discredit his
           statements.

           16. Mrs. Huff did not wash the stall in the testbarn. See
           Report at 7. In fact, she testified that she took the horse to the
           wash stall. Tr. at 21. This unreliable information is
           nonsensical.

           17. Mrs. Huff did not throw "her hands up to no one in
           particular" and leave the testbarn. See Report at 8. In fact,
           she directed her gesture to Dr. McQuinn and other collectors.
           Tr. at 229. This unreliable information made the Commission
No. 15AP-586                                                                                 13

                believe that Mrs. Huff snuck out of the testbarn with the
                horse. In fact, Mrs. Huff acknowledged that she was leaving
                the testbarn and no one stopped her.

                18. The hearing examiner incorrectly identifies Exhibit H as a
                picture and states Mrs. Huff could not say if the photos
                accurately depicted the testbarn on July 18, 2014. See Report
                at 8. In fact, she recalled certain items not being present
                when she was at the track. Tr. at 242-243.

                19. Mr. Huff did not testify that, at Scioto Downs, blood is
                pulled once and the horse is sent back to the stall. See Report
                at 8. In fact, this was Mr. Huff's description of what happens
                at fairs. Tr. at 246, in reference to Circleville.

                20. The hearing examiner refers to the lack of riding violations
                Mr. Huff has. See Report at 9. Mr. Huff does not ride horses,
                he drives horses as evidenced by his license application,
                Exhibit E. This is more unreliable information from the
                hearing examiner.

(Appellant's brief at 29-32.)
          {¶ 34} Most of these inaccuracies contained in the hearing examiner's report are
not essential to the issues to be decided in this case. For example, whether appellant is a
licensed "trotter owner/driver/trainer" or a licensed owner/driver/trainer or whether
Scioto Downs is located in Grove City or Columbus, Ohio are not determinative of the
issues.     "[W]here   the   extraneous   information    contained    in   the     Report   and
Recommendation is not dispositive of the Commission's decision and does not affect
appellant's substantial rights, the common pleas court does not err in affirming the
Commission's order containing those extraneous statements." Cowans v. Ohio State
Racing Comm., 10th Dist. No. 13AP-828, 2014-Ohio-1811, ¶ 13, citing Roy v. Ohio State
Med. Bd., 80 Ohio App. 3d 675, 686 (10th Dist.1992).
          {¶ 35} One of appellant's complaints is that the hearing examiner stated that
Barbara testified at the hearing. She was present at the hearing to testify regarding
documents, but the parties stipulated to the admission of the documents so her testimony
was unnecessary. Another issue was that the hearing examiner stated Ms. Moss called
Randy Lane. However, Ms. Moss stated she informed Dr. McQuinn that Bell Flower was
no longer in the test barn and Dr. McQuinn notified Lane that Barbara had left with Bell
No. 15AP-586                                                                                14

Flower. Another example appellant cites is that the hearing examiner incorrectly stated
William Crawford was called out of order when he was called by appellant. None of these
inaccuracies by the hearing examiner are essential to the issues to be decided in this case.
           {¶ 36} In Cowans, the appellant argued that the hearing examiner copied
information from an entirely different case and erroneously included it in the report and
recommendation; thus, the report and recommendation did not accurately reflect the
evidence presented at the hearing and it should not have been relied on by the
commission. The appellant also argued that the report and recommendation contained so
many inaccuracies that reliable, probative, and substantial evidence did not support the
commission's order. This court, in Cowans, stated that absent a showing that the
commission relied on the allegedly erroneous portion of the report and recommendation,
any errors in the report and recommendation were harmless. Furthermore, even if the
report contains inaccuracies, "the Commission 'has extensive authority to review and
resolve independently evidentiary conflicts in the record.' " Cowans at ¶ 15, quoting
Bharmota v. State Med. Bd. of Ohio, 10th Dist. No. 93AP-630 (Dec. 7, 1993). Thus, this
court must focus on whether the common pleas court abused its discretion in finding that
the record contained enough reliable, probative, and substantial evidence to support the
commission's order despite the alleged mistakes in the report and recommendation.
           {¶ 37} Appellant admitted that Bell Flower left the state testing barn before the
TCO2 blood draw. Dr. McQuinn testified that she posted a copy of exhibit J on her office
door in the test barn and two dry erase boards were in the test barn listing the blood draw
times for each horse. Moss confirmed this. Dr. McQuinn also testified she told Barbara
she was in the barn for one and one-half hours and told her, "[y]our last blood draw is at
8:10." (Tr. at 96.) Despite the conflicting testimony regarding the exact language Moss
used, she testified that she also told Barbara, "[y]ou're good to go until 8:10." (Tr. at 96.)3
Further, Dr. McQuinn testified that she did not release Bell Flower or Barbara that
evening. The common pleas court did not abuse its discretion in finding the record
contained enough reliable, probative, and substantial evidence to support the
commission's order despite the alleged mistakes in the report and recommendation.
Appellant's third assignment of error is overruled.

3   Barbara testified Moss told her, "you're good to go." (Tr. at 229.)
No. 15AP-586                                                                                 15

       {¶ 38} Appellant argues in his fourth assignment of error that the common pleas
court abused its discretion when it determined appellant's due process rights were not
violated. Appellant argues he was not given notice that a violation of R.C. 3769.091 was
before the hearing examiner. Yet, he was found to have violated this statute.
       {¶ 39} R.C. 3769.091 provides, as follows:
              The state racing commission may delegate to the stewards and
              judges of racing meetings under the jurisdiction of the
              commission the power to suspend licenses for not to exceed
              one year and to impose fines not to exceed one thousand
              dollars for any violation of the rules or orders of the
              commission, provided that two of such officials shall concur in
              such suspension. Any suspension of a license by such officials
              is valid even though the suspension extends beyond the
              period of the racing meeting for which such officials have been
              appointed. The suspension shall be effective at all other race
              meetings under the jurisdiction of the commission. Any fine
              or suspension may be appealed to the commission. Such
              appeal shall stay the fine or suspension until further action by
              the commission.

       {¶ 40} This statutory provision provides that the commission may delegate the
authority for imposing fines and suspensions to stewards and judges. R.C. 3769.091
provides that in the event of any violation of the rules or orders of the commission, the
stewards and racing judges may be given the authority to impose fines and suspensions.
After review of the statute, there is nothing in this statute for appellant to have violated. If
R.C. 3769.091 did contain a provision that could be violated, notice would have been
necessary and due process would have been violated. However, since a violation could
not be found here, notice was not necessary and, therefore, due process has not been
denied. However, this error must be corrected on remand and the order modified to
reflect no violation of R.C. 3769.091.
       {¶ 41} Appellant further contends that he did not receive due process because he
did not receive a meaningful hearing. "The fundamental requirement of procedural due
process is notice and hearing, that is, an opportunity to be heard." Korn v. Ohio Med. Bd.,
61 Ohio App. 3d 677, 684 (10th Dist.1988), citing Luff v. State, 117 Ohio St. 102 (1927).
       {¶ 42} Appellant received notice and had an opportunity to be heard.                 He
requested a hearing and was represented by counsel. He testified on his own behalf, and
No. 15AP-586                                                                           16

conducted questioning of other witnesses at the hearing. He filed written objections and
argued before the commission. His due process rights were not violated.
      {¶ 43} Appellant argues the hearing examiner deprived him of a meaningful
hearing by denying his request to view the testing barn, by denying the opportunity to
present witnesses in the order appellant chose, and by asking witnesses questions.
      {¶ 44} Appellant contends the hearing examiner denied him his due process rights
by denying his motion to view the testing barn. An actual viewing was not necessary
because admitted exhibits included photographs of the test barn. There was no testimony
that the photographs did not accurately portray the testing barn. The burden is on an
appellant to establish bias or impropriety. An appellant must demonstrate specific bias or
prejudice to establish a violation of due process and overcome the presumption that the
administrative agency's determination is valid.         Althof v. Ohio State Bd. of
Psychology, 10th Dist. No. 05AP-1169, 2007-Ohio-1010, ¶ 32-33.
      {¶ 45} Appellant also contends he was denied due process because the hearing
examiner denied him the opportunity to present witnesses in the order he chose. We have
reviewed the entire transcript. Appellant's characterization of the hearing is not quite
accurate. The hearing examiner attempted to conserve time, but did not deny him the
opportunity to present witnesses in his chosen order.
      {¶ 46} Appellant also argues the hearing examiner could not ask questions because
he was the trier of fact. There is no rule prohibiting a hearing examiner from asking
questions of witnesses to clarify testimony. In A-1 Natl. Agency Group, LLC No. 1167 v.
Dept. of Ins., 3d Dist. No. 15-04-01, 2004-Ohio-3553, the appellants argued they were
denied a fair hearing in violation of their due process rights because the hearing officer
questioned a witness on matters not contained in the notice of administrative hearing.
However, the Third District found that the common pleas court did not abuse its
discretion in holding that appellants received a fair hearing. The court found that the
hearing officer's questions were relevant to the proceedings. In this case, the hearing
examiner also asked relevant questions and did not deny appellant a fair hearing by doing
so.
      {¶ 47} Finally, appellant cites the hearing examiner's questioning of his witness
John Fairchild as an example of the lack of meaningful hearing. Upon questioning by the
No. 15AP-586                                                                             17

hearing examiner, Fairchild explained that he has some hearing loss from working in the
construction industry for 30 years. The hearing examiner concluded that Fairchild had
"some difficulty hearing." (Report and Recommendation at 13.) However, despite the
fact that Fairchild was part owner of the horse and present at Scioto Downs on July 18,
2014, Fairchild was not in the testing barn when Bell Flower was present. Thus, Fairchild
was not privy to any of the conversations that occurred. His hearing has no bearing on
the ultimate issues in this case. Appellant's fourth assignment of error is overruled.
       {¶ 48} Appellant argues in his fifth assignment of error that the common pleas
court abused its discretion when it determined the commission's order was in accordance
with law finding he was in violation of Ohio Adm.Code 3769-18-01, 3769-18-02, and
3769-18-03. Appellant contends because there was no positive finding of a foreign
substance in Bell Flower, there was no violation of Ohio Adm.Code 3769-18-01. Ohio
Adm.Code 3769-18-01 provides, in pertinent part, as follows:
              (A)(2) "Foreign substances" shall mean all classified
              substances except those which exist naturally in the untreated
              horse at normal physiological concentrations and include all
              narcotics, stimulants, depressants or other drugs. The
              commission may, by order, establish a system of classification
              of prohibited foreign substances, to include methods of
              detection and/or regulatory thresholds thereof, recommended
              penalties and disciplinary measures for the presence of said
              substances in test samples. In determining the substances to
              be so classified, the commission shall give due consideration
              to the uniform classification guidelines of foreign substances
              and recommended penalties and model rules as revised from
              time to time by the association of racing commissioners
              international inc.

              ***

              (B)(4) It shall be deemed a violation of this rule:

              ***

              (d) Should a test sample of blood taken from a horse show a
              concentration of total carbon dioxide in the plasma and/or
              serum in excess of thirty-seven millimoles per liter; or

              ***
No. 15AP-586                                                                               18

              (14) It shall be the responsibility of the trainer of the winning
              horse or any other horse from which the judges order a test
              sample to be taken, to see that horse is taken directly after the
              race to the state testing barn at a commercial track * * *.

       {¶ 49} The language of the rule states that a violation of Ohio Adm.Code 3769-18-
01(B)(4)(d) occurs when a blood sample taken from a horse shows a concentration of
TCO2 in the plasma and/or serum in excess of 37 millimoles per liter. Here, there was no
test sample so we cannot find there was a violation of this rule.
       {¶ 50} Appellant also argues there is no violation of Ohio Adm.Code 3769-18-
02(A) since there was no chemical test that proved positive. Ohio Adm.Code 3769-18-
02(A) is known as the trainer responsibility rule, or absolute insurer rule and provides, as
follows:
              The trainer shall be the absolute insurer of, and responsible
              for, the condition of the horse entered in a race, regardless of
              the acts of third parties. Should the chemical or other analysis
              of urine or blood specimens prove positive, showing the
              presence of any foreign substance not permitted by rule 3769-
              18-01 of the Administrative Code, the trainer of the horse, the
              foreman in charge of the horse, the groom, and any other
              person shown to have had the care or attendance of the horse
              may, in the discretion of the commission, be subjected to
              penalties provided in paragraph (B) of this rule. Permit
              holders, other than county or independent fairs, shall provide
              and maintain a state testing area to include a group of stalls
              for the accommodation of the horses as are designated in rule
              3769-18-01 of the Administrative Code, and such horses shall
              remain in the state testing barn area until required specimens
              have been obtained by the veterinarian and until he shall have
              released said horses. All persons shall be excluded from said
              area except owners, trainers, or their representatives, horses
              from which the specimens are taken, the authorized
              veterinarian and his assistants and any representative of the
              commission.

       {¶ 51} Appellant argues that this rule applies only to the strict liability of trainers
whose horses test positive. However, appellant ignores the language of the rule requiring
the horses to "remain in the state testing barn area until required specimens have been
obtained by the veterinarian and until he shall have released said horses." Bell Flower did
No. 15AP-586                                                                              19

not remain in the testing area until all the required specimens were obtained and the
veterinarian did not release Bell Flower.
       {¶ 52} Finally, appellant argues that the mere failure to have a horse present at
testing is not a violation of Ohio Adm.Code 3769-18-03(A). Ohio Adm.Code 3769-18-
03(A) provides, as follows:
              The owner, trainer, groom or other representative must be
              present in the state testing barn when a test sample is taken
              from the horse, and must remain until the test sample is
              sealed. The official tag attached to a test sample shall be
              signed by the owner, trainer, groom or other representative as
              witness to the taking of such test sample. Willful failure to be
              present at, or a refusal to allow, or any act or threat to impede
              or prevent or otherwise interfere with, the taking of any such
              test sample shall subject the licensee guilty thereof to
              immediate suspension by the judges, and the matter shall be
              referred to the commission for its consideration.

       {¶ 53} The language of this rule does not require a willful failure to be present at
the testing, but merely "a refusal to allow, or any act * * * to impede or prevent or
otherwise interfere with, the taking of any such test sample shall subject the licensee
guilty thereof to immediate suspension by the judges." The uncontested facts provide that
Barbara removed Bell Flower from the state testing barn prior to the taking of all test
samples and prior to the veterinarian releasing Bell Flower.
       {¶ 54} Appellant faults the common pleas court for citing Quesenberry v. Ohio
State Racing Comm., 11th Dist. No. 1576 (Dec. 20, 1985). In Quesenberry, the groom
removed the horse from the state testing barn before the veterinarian took the required
blood specimen. As a result, the blood specimen was taken at the horse's stable and
neither the jockey nor the groom were present when the specimen packet was sealed. The
blood sample was found to be tainted which violated Ohio Adm.Code 3769-18-
01(B)(1)(a). The Eleventh District determined that it was the groom's fault that the
jockey's horse was not at the proper place for the drawing of the blood sample and for that
reason no one witnessed the drawing of the blood sample or the signing of the official
tags. Thus, the appellant waived his right to complain about his failure to witness the
sealing of the specimen. In this case, the common pleas court cited Quesenberry for the
proposition that the failure to have a horse present at the state testing barn was sufficient
No. 15AP-586                                                                             20

for a violation of Ohio Adm.Code 3769-18-03. Quesenberry does conclude that when the
horse is not in the proper place for testing and the specimen is in violation, the party
waives its right to complain about the gathering of the specimen. Here, there is no
question that Barbara's actions impeded or prevented the taking of the test sample. That
violation subjects the licensee to sanctions. Ohio Adm.Code 3769-18-03(A). Appellant's
fifth assignment of error is sustained in part and overruled in part.
       {¶ 55} Appellant argues in his sixth assignment of error that the common pleas
court abused its discretion when it determined the commission's order was in accordance
with law despite the commission's failing to consider the objections. Appellant filed his
objections on January 12, 2015 and the commission considered the hearing examiner's
report and recommendation on January 21, 2015. Appellant argues that because the
commission did not modify the report, it is clear the commissioners did not read the
objections because they would have realized that the report is not based on reliable,
probative, and substantial evidence.        Further, appellant contends that since the
commission's meeting minutes do not state that the objections were overruled, they were
not.
       {¶ 56} Appellant did not affirmatively demonstrate that the commission failed to
consider the transcript, exhibits, and issues involved in his case. Where the record is
silent, courts must presume the commission reviewed an appellant's objections before
adopting the hearing examiner's report and recommendation in the absence of an
affirmative showing to the contrary. Perry v. Joseph, 10th Dist. No. 07AP-359, 2008-
Ohio-1107, ¶ 20, citing In re Herman, 2d Dist. No. 94 CA 12 (Jan. 27, 1995) (in the
absence of an affirmative showing that the trial court did not consider the record before
overruling objections and adopting the magistrate's recommendation, the appellate court
presumes the trial court acted as required). See also Cowans at ¶ 40, where the court held
that without an affirmative showing that the administrative body failed to consider the
objections, an appellate court presumes regularity. The Cowans court recognized that
there is no authority requiring an administrative body to state on the record that it
considered the objections. Id. at ¶ 39. Appellant's sixth assignment of error is overruled.
       {¶ 57} Appellant argues in his seventh assignment of error that the common pleas
court abused its discretion when it determined the commission's order was based on
No. 15AP-586                                                                              21

reliable, probative, and substantial evidence despite the hearing examiner's incorrect
determination that the testimonies of the veterinarian and the veterinarian assistant were
the most persuasive. Appellant argues that given the many mistakes in the report and
recommendation, the commission should not have relied on the hearing examiner's
determinations of credibility. Appellant contends that since Dr. McQuinn and Moss were
not truthful in their testimonies and their testimonies conflicted with Fairchild's
testimony, the hearing examiner should not have relied on their testimonies.
       {¶ 58} The hearing examiner stated that Dr. McQuinn and Moss were more
persuasive. However, appellant argues that since the hearing examiner did not state the
other witnesses were less credible, one must conclude that all the witnesses' testimonies
were equally credible and the hearing examiner should not have ruled against appellant.
       {¶ 59} The hearing examiner explicitly found as follows: "[I]n weighing the witness
testimony, the documents presented, and after reviewing the documents and evidence
submitted, finds that the veterinarian's and vet assistants testimonies are the most
persuasive, and that the groom's explanation does not warrant a dismissal of the charges
against the trainer. Nor does the Hearing Officer find her version to be exonerating."
(Report and Recommendation at 19.) This conclusion does not find all the witnesses'
testimonies equally credible. The hearing examiner explicitly found the veterinarian and
veterinarian assistant's testimonies more persuasive and Barbara's explanation not
persuasive.
       {¶ 60} An appellate court must give great deference to the fact finder's
determination of witnesses' credibility. State v. Wright, 10th Dist. No. 03AP-470, 2004-
Ohio-677, ¶ 11. The underlying policy of this presumption is that the trier of fact is in the
best position to view the witnesses and observe their demeanor, gestures, and voice
inflections, and use these observations in weighing the credibility of the proffered
testimony. Here, the magistrate, as the trier of fact, was in the best position to judge the
credibility of the witnesses. We have already determined that the mistakes in the report
and recommendation were not crucial to the ultimate determination. We do not find any
"legally significant reasons for discrediting certain evidence relied upon by the
administrative body" such that the common pleas court should have reversed, vacated or
modified the administrative order. Conrad at 111. The Supreme Court discussed prior
No. 15AP-586                                                                           22

precedent and stated, "[w]e take this precedent to mean that an agency's findings of fact
are presumed to be correct and must be deferred to by a reviewing court unless that court
determines that the agency's findings are internally inconsistent, impeached by evidence
of a prior inconsistent statement, rest upon improper inferences, or are otherwise
unsupportable." Ohio Historical Soc., at 471, citing Conrad at 111-12.         We find the
common pleas court did not abuse its discretion in affirming the commission's order
because the agency's findings were not internally inconsistent, impeached by evidence of a
prior inconsistent statement, rest upon improper inferences, or are otherwise
unsupportable. Appellant's seventh assignment of error is overruled.
       {¶ 61} Appellant argues in his eighth assignment of error that the common pleas
court abused its discretion when it determined the commission's order was based on
reliable, probative, and substantial evidence and was otherwise in accordance with law
despite the hearing examiner withholding vital information from the commission by
failing to recount witness testimony that did not support the hearing examiner's theory of
the case.
       {¶ 62} Appellant contends that the hearing examiner kept the following
information from the commission by failing to include it in his report:
              1. Dr. McQuinn tells horsemen they are good to go when
              released from the testbarn. Tr. at 32 and 56.

              2. Dr. McQuinn heard Ms. Moss tell Mrs. Huff that she was
              good to go … until 8:10. Tr. at 96.

              3. Ms. Moss told Mrs. Huff that she was good to go, but Dr.
              McQuinn doesn't believe Ms. Moss has the authority to
              release her from the testbarn. Tr. at 142. Of course Ms. Moss
              has the authority; she is Dr. McQuinn's assistant.

              4. Ms. Moss could not explain the size of the testbarn. Tr. at
              84. Surely a view of the testbarn was in order by either the
              hearing examiner or the Commission itself.

              5. Mr. Fairchild stated he did not see any signs informing the
              horsemen about the ninety minute wait for TCO2 blood
              collection. Tr. at 194-195, 198.

(Appellant's brief at 54.)
No. 15AP-586                                                                              23

       {¶ 63} Appellant argues that this information is vital in order to explain why Bell
Flower did not have blood drawn for the TCO2 testing.            We determined that the
commission was not required to specify in the rules that testing was moved to post-race.
The commission determined that Bell Flower did not remain in the test barn until the
veterinarian and her assistant took all the samples for testing.          Additionally, the
commission determined the veterinarian did not release Bell Flower from the state testing
barn that night. We do not find error in failing to include the additional information in the
report. Appellant received due process throughout the proceedings. The common pleas
court did not abuse its discretion in affirming the order of the commission. Appellant's
eighth assignment of error is overruled.
       {¶ 64} Accordingly, appellant's first, second, third, sixth, seventh, and eighth
assignments of error are overruled, and appellant's fourth assignment of error is
overruled however, the final order cannot reflect a violation of R.C. 3769.091. The fifth
assignment of error is sustained in part only as to Ohio Adm.Code 3769-18-01 and
overruled in part. The judgment of the Franklin County Court of Common Pleas is
affirmed in part and reversed in part, and this case is remanded to the commission for
further proceedings in accordance with law, consistent with this decision.
                                                                Judgment affirmed in part
                                                                    and reversed in part;
                                                                         case remanded.

                            TYACK and SADLER, JJ., concur.

                               ____________________